Exhibit 10(x)
Description of Non-Employee Director Equity Compensation Program
Stock Awards:

•   Each non-employee director elected at the Company’s annual meeting of
stockholders receives, under the Company’s Long-Term Incentive Compensation Plan
(LTICP), as of the date of such meeting, an award of Company common stock having
an award value of $70,000. A non-employee director who joins the Board as of any
other date receives, under the LTICP, as of such other date, an award of Company
common stock having an award value based on the full-year award value of $70,000
prorated to reflect the number of months (rounded up to the next whole month)
remaining until the next annual meeting of stockholders; provided, however, that
if the New York Stock Exchange (NYSE) is not open on the day the director joins
the Board, the award is granted as of the next following day on which the NYSE
is open.   •   The number of shares of Company common stock subject to an award
is determined by dividing the award value by the NYSE-only closing price of
Company common stock on the date of grant (rounded up to the nearest whole
share).   •   The stock awards vest in full immediately upon grant.

Option Grants:

•   Each non-employee director elected at the Company’s annual meeting of
stockholders receives, under the LTICP, as of the date of such meeting, an
option to purchase Company common stock having a grant value of $60,000. A
non-employee director who joins the Board as of any other date receives, under
the LTICP, as of such other date, an option to purchase Company common stock
based on the full-year grant value of $60,000 prorated to reflect the number of
months (rounded up to the next whole month) remaining until the next annual
meeting of stockholders; provided, however, that if the NYSE is not open on the
day the director joins the Board, the option is granted as of the next following
day on which the NYSE is open.   •   Unless a higher conversion value is
established by the Committee, the number of shares of Company common stock
subject to the option is generally determined by dividing the grant value by 25%
of the NYSE-only closing price of Company common stock on the date of grant
(rounded up to the nearest even 10 shares). The exercise price per share of the
option is the NYSE-only closing price of Company common stock on the date of
grant.   •   The option vests and becomes exercisable in full on the first
anniversary of the date of grant. The option remains outstanding if the director
leaves the Board for any reason other than his or her death or for cause. If the
director dies, the option vests and becomes exercisable immediately by his or
her beneficiary as determined in accordance with the LTICP. If the director is
terminated for cause, the option terminates and is cancelled as of the date he
or she ceases to be a director.



 